Judgment modified by striking out the provision therein lor the execution by plaintiff of his bond and purchase-money mortgage for $5,000, and all other provisions therein relating thereto, and by providing that the entire purchase price, $10,400, be paid by plaintiff in cash, with interest on $5,000 thereof from January 29, 1926, to the date of closing of title; also by striking out the provision contained in said judgment for the recovery by plaintiff, upon his election to reject the title as therein provided, of the sum of $5,000, increase in the value of the property since January 29, 1926; also by strildng out the provision declaring said sum a hen and charge against the premises in question in the event of such election. As so modified, the judgment is unanimously affirmed, with costs to respondent. As the judgment provides that title shall be taken as of the original date of closing, there is no reason for requiring the execution of the bond and purchase-money mortgage for $5,000 for three years, since such a mortgage would now be overdue. Plaintiff should, therefore, be required to pay the entire purchase price in cash and defendant Peter Bondi should have the benefit of the interest which would have been collectible under the bond and mortgage which would have been executed if title had been closed on the original date. As the decision contains no finding that the property has increased in value since January 29, 1926, the provision in the judgment for the recovery of $5,000 for such increase in case of plaintiff’s election to reject the title and making that sum a lien on the property must be stricken out. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ. Settle order on notice.